t c summary opinion united_states tax_court percy rodgers jr petitioner v commissioner of internal revenue respondent docket no 1912-00s filed date percy rodgers jr pro_se jack anagqnostis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 the issues for decision are whether petitioner is liable for the deficiency determined by respondent whether petitioner filed a federal_income_tax return for or had reasonable_cause not to file a return and whether petitioner underpaid estimated_tax for there was no stipulation of facts in this case petitioner resided in pennsauken new jersey at the time his petition was filed with the court respondent’s counsel indicated that he was under the impression that petitioner was ready to concede his liability for the deficiency in this case but that he was contesting the additions to tax petitioner however appeared at trial and challenged the deficiency and the additions to tax petitioner claims that he timely filed his tax_return but he presented no documentary_evidence and offered no other testimony disputing respondent’s determination of his income_tax_liability for the year in issue petitioner contends that it is not fair for respondent to wait years to let him know that his return was not received sec_6501 however provides that there is no statute_of_limitations restricting the assessment of tax for a year in which a taxpayer has failed to file a return generally a deficiency_notice is presumed correct and the taxpayer has the burden of proving it wrong see rule a 290_us_111 the only evidence offered by petitioner at trial was his testimony that he filed his return we are not required to accept petitioner's self- serving testimony particularly in the absence of corroborating evidence see 87_tc_74 if petitioner filed his return he should have either received a refund or paid an amount due yet petitioner presented no evidence regarding a refund or a payment petitioner attributes his lack of documentary_evidence to the years that elapsed between the tax_year at issue and his receipt of the notice_of_deficiency petitioner however made no attempt to explain why respondent’s deficiency determination is incorrect or provide us with any basis not to uphold it accordingly we find that petitioner did not file his federal_income_tax return and uphold respondent’s determination_of_a_deficiency sec_6651 provides for an addition_to_tax where a return is not timely filed unless it is shown that such failure we do not find that the burden-shifting provisions of current sec_6201 or sec_7491 apply q4e- is due to reasonable_cause and not due to willful neglect petitioner has not presented any evidence establishing a reasonable_cause for his failure_to_file a return thus we hold petitioner is liable for the sec_6651 addition_to_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 does not provide relief for reasonable_cause petitioner presented no argument regarding payments of estimated_tax we thus hold petitioner liable for the sec_6654 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
